                                          Case 3:19-cv-06968-CRB Document 72 Filed 03/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CHARLES REIDINGER,                                 Case No. 19-cv-06968-CRB
                                   9                    Plaintiff,
                                                                                            JUDGMENT
                                  10             v.

                                  11     ZENDESK, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the amended order granting Defendants’ first motion to dismiss
                                  14   with leave to amend (dkt. 63) and the later order granting Defendants’ second motion to dismiss
                                  15   with leave to amend (dkt. 70), and based on lead Plaintiff I.B.E.W. Pension Fund’s notice
                                  16   indicating that the Pension Fund will not be filing another amended complaint (dkt. 71), judgment
                                  17   is entered in favor of Defendants and against Plaintiffs.
                                  18          IT IS SO ORDERED.
                                  19          Dated: March 23, 2021
                                                                                             CHARLES R. BREYER
                                  20                                                         United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
